Citation Nr: 1044484	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  08-22 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss 
prior to May 31, 2002.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1959 to December 1966.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2006 rating 
decision of the Houston, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that implemented a December 2006 Board 
decision that granted an earlier effective date of July 26, 1977, 
for the award of service connection for bilateral hearing loss, 
and assigned a 0 percent rating for such disability prior to May 
31, 2002.  In April 2010, the Board sought an advisory medical 
opinion from the Veterans Healt in September 2008, SSA responded 
that the medical records have been destroyed h Administration 
(VHA), and in July 2010 the Board sought a clarifying medical 
expert opinion from VHA.

As an initial matter, a discussion of the case's procedural 
history is necessary.  On July 26, 1977, a VA Form 21-526, 
Application for Compensation or Pension, was received from the 
Veteran.  He stated that he could not hear and had started losing 
his hearing "back in the 60's."  Although he did not indicate 
whether he was filing a claim for compensation or pension 
benefits, he completed the required portions of the application 
for both types of claims.  In May 1978, the RO issued a rating 
decision that denied nonservice-connected disability pension 
benefits based upon hearing loss, and did not adjudicate a claim 
of service connection for hearing loss.  

In an August 2003 rating decision, the RO granted service 
connection for bilateral hearing loss, rated 20 percent, 
effective from May 31, 2002 (date of claim to reopen).  In 
February 2004, the Veteran filed a notice of disagreement (NOD) 
with both the rating and effective date assigned.  However, in 
May 2005, a statement was received from the Veteran's 
representative limiting the matter on appeal to an earlier 
effective date, and not to the rating assigned.  In December 
2006, the Board granted an earlier effective date of July 26, 
1977, for the award of service connection for bilateral hearing 
loss, based on a finding that the Veteran's July 1977 claim of 
service connection for hearing loss remained pending and 
unadjudicated.  

As was noted above, the December 2006 rating decision on appeal 
implemented the Board's December 2006 decision.  After reviewing 
the evidence in the claims file, the RO assigned a 0 percent 
rating for the Veteran's hearing loss prior to May 31, 2002.  
[The 20 percent rating assigned from May 31, 2002, remains in 
effect, undisputed by the Veteran.]  In his June 2007 NOD, the 
Veteran argued that a higher evaluation for his bilateral hearing 
loss was warranted from March 3, 1978 (the date of a private 
audiogram).  In June 2008, the RO issued a statement of the case 
(SOC) characterizing the matter on appeal as entitlement to an 
earlier effective date for the 20 percent evaluation for 
bilateral hearing loss.  The Board notes, however, that the 
Veteran was disagreeing with the 0 percent rating assigned prior 
to May 31, 2002, and not with the effective date of the 20 
percent rating assigned from that date.  Accordingly, the Board 
has recharacterized the matter on appeal (as stated on the 
preceding page) to reflect that he seeks a compensable rating 
prior to May 31, 2002.  Notably, the Veteran is not prejudiced by 
this interpretation of his claim, as it is favorable to him.


FINDINGS OF FACT

1. From July 26, 1977 through February 5, 1997, the Veteran's 
hearing acuity is reasonably shown to have been Level C, but no 
worse, in each ear.

2. From February 6, 1997 through May 30, 2002, the Veteran's 
hearing acuity is  reasonably shown to have been Level D, but no 
worse, in each ear.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss disability warrants staged 
ratings of 20 percent throughout prior to February 6, 1997, and 
40 percent from February 6, 1997 through May 30, 2002.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Codes (Codes) 6292, 6288 (1978); 38 C.F.R. §§ 3.102, 
3.400(o), 4.85, Code 6100, 4.86 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted an earlier effective 
date for the award of service connection for bilateral hearing 
loss and assigned a disability rating for such disability, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  A June 2008 SOC provided notice on the 
"downstream" issue of entitlement to a retroactive increase and 
readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. 
Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had 
ample opportunity to respond/ supplement the record.  He has not 
alleged that notice in this case was less than adequate.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that 
"where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for a VA medical opinion in July 2007.  In April 2010 
the Board secured a medical advisory opinion in this matter and 
in July 2010 the Board sought a clarifying medical expert opinion 
in the matter.  The Board notes that these opinions contain 
sufficiently specific clinical findings and informed discussion 
of the pertinent history and features of the disability on appeal 
to provide probative medical evidence adequate for rating 
purposes.  The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the case 
and no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is met 
and the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  At 
the outset, it is noteworthy that the portion of the Rating 
Schedule pertaining to evaluation of hearing impairment was 
amended during the pendency of this appeal.  From their effective 
date, the Veteran is entitled to a rating under the revised 
criteria (if such are found more favorable).  Before the 
effective dates of the revisions in the criteria, the disability 
must be rated under the criteria that were previously in effect.

Under the criteria in effect prior to September 22, 1978, the 
Rating Schedule provided a table for rating purposes (Table IV) 
to determine a literal designation (A through F) for hearing 
impairment, based on the results of controlled speech reception 
tests.  Table V was then used to determine the rating assigned by 
combining the literal designations for hearing impairment of each 
ear.  If the results of puretone audiometry were used, the 
equivalent literal designation for each ear, separately, was 
ascertained from Table V, and the percentage evaluation was then 
determined in the same manner as the results from controlled 
speech reception tests.  See 38 C.F.R. § 4.85 (1978).  Effective 
September 22, 1978, the Rating Schedule was revised such that 
Table IV became redesignated as Table VI and Table V became 
redesignated as Table VII.  See 43 Fed. Reg. 45348, 45358 (Oct. 
2, 1978).

Under the criteria effective from December 18, 1987, the Rating 
Schedule provided a table for rating purposes (Table VI) to 
determine a numeric designation of impaired efficiency (I through 
XI), based on controlled speech discrimination tests together 
with the results of the puretone audiometry test.  Where it was 
certified that language difficulties or inconsistent speech 
audiometry scores made the use of both puretone averages and 
speech discrimination inappropriate, Table VIa provided numeric 
designations based solely on puretone averages.  Table VII was 
then used to determine the rating assigned by combining the 
numeric designations for hearing impairment of each ear.  See 
38 C.F.R. § 4.85 (1988); see also 52 Fed. Reg. 44117, 44119 (Nov. 
18, 1987).

Under the criteria effective from June 10, 1999 (the current 
criteria), the Rating Schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a state-
licensed audiologist) including puretone thresholds and speech 
discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85 (2010); 
see also 64 Fed. Reg. 25202, 25206 (May 11, 1999).  Where there 
is an exceptional pattern of hearing impairment (as defined in 
38 C.F.R. § 4.86) the rating may be based solely on puretone 
threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One 
exceptional pattern of hearing impairment occurs when the 
puretone thresholds in each of the four frequencies (1,000, 
2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  
Another occurs when the puretone threshold at 1000 hertz is 30 
decibels or less, and the threshold at 2000 hertz is 70 decibels 
or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.  

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric designations 
assigned after audiometry evaluations are rendered.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  
Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire appeal 
period is for consideration, and separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 
119 (1999).  The RO has assigned staged ratings of a 0 percent 
rating prior to May 31, 2002, and a 20 percent rating from that 
date.  As was explained in the Introduction, the 20 percent 
rating assigned from May 31, 2002, is not on appeal.  Thus, the 
only matter before the Board is whether the Veteran is entitled 
to a compensable rating (or ratings) prior to May 31, 2002.  On 
review of the entire record, the Board finds that "staged" 
ratings are warranted (as explained below).

The only medical data for consideration are:  The audiometry on 
March 1978 audiological evaluation by Beltone; audiometry on 
February 1997 audiological evaluation by New Sound Hearing Aid 
Center; and audiometry on March 2000 audiological evaluation by 
Coastal Hearing Aid Center.  The puretone thresholds noted at 
such times are reported in chart formats that the Board is 
neither competent nor authorized to interpret; this includes 
ascertaining whether any extrapolations may be made from the data 
reported, i.e., whether the findings may reasonably be converted 
to estimates of hearing acuity under VA rating criteria.  [A July 
2007 VA opinion is essentially to the effect that the March 1978 
audiometry findings are not suitable for rating under either the 
prior ISO/ANSI (W-22 discrimination and speech reception 
threshold) standard, or the current controlled speech 
discrimination (Maryland CNC test with puretone audiometry) 
standard.  The audiologist did not opine as to whether estimated 
levels of hearing loss could be extrapolated from the report.]

In Chotta v. Peake, 22 Vet. App. 80 (2008), the Court concluded 
that VA's duty to assist may include development of medical 
evidence through a retrospective medical evaluation where there 
is a lack of medical evidence for the time period being rated.  
Accordingly, the Board requested a VHA advisory opinion in April 
2010.  Specifically, the Board noted that the only audiometry of 
record suitable for rating purposes was a March 2003 VA 
audiological evaluation, the findings of which formed the basis 
for the Veteran's current 20 percent rating for bilateral hearing 
loss, effective from May 31, 2002, and requested that a medical 
expert review the reports of the March 1978, February 1997, and 
March 2000 private audiological evaluations, and opine as to 
whether it was ascertainable that the level of hearing loss shown 
on the Veteran's March 2003 VA audiological evaluation was also 
present prior to that date, i.e., whether there was any point in 
time prior to May 31, 2002, when his bilateral hearing loss 
disability was of a severity commensurate with a 20 percent 
rating.  If extrapolations from the factual evidence of record 
did not result in a finding of hearing loss commensurate with the 
criteria for a 20 percent rating for the entire period prior to 
May 31, 2002, the medical expert was then asked to opine as to 
whether there was sufficient evidence to show that the Veteran 
had a hearing loss level commensurate with a 10 percent rating.  

In an opinion received in July 2010, the VHA medical expert, a 
clinical audiologist, opined that extrapolations/estimations 
could not be made as to the levels of hearing loss shown prior to 
May 31, 2002, because the findings reported from the March 1978, 
February 1997, and March 2000 audiological evaluations did not 
meet the prior ISO/ANSI standard or the current controlled speech 
discrimination standard; because the examiners were not 
identified as audiologists; and because only three of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) required 
to rate hearing loss disabilities under 38 C.F.R. §§ 4.85 or 4.86 
were tested.

In July 2010, the Board sought clarification from the VHA medical 
expert, explaining that while the private audiological 
evaluations obviously were not conducted in the manner required 
by regulations (as they were not conducted for VA rating 
purposes, but for treatment purposes), it was necessary to 
determine whether (within medical reason) estimated levels of 
hearing loss could be nonetheless extrapolated from the private 
audiological evaluation reports, as the Veteran had argued that 
the evidence of record supported a finding that his hearing loss 
levels noted in 1978, 1997, and 2000, were similar to those found 
on March 2003 VA audiometry (which was the basis for the current 
20 percent rating).  

In October 2010, the VHA medical expert reviewed the Veteran's 
claims file again and provided the following 
extrapolations/estimations from the private audiological 
evaluations of record:

*	On March 1978 audiological evaluation, the estimated average 
puretone threshold for both ears was 42 decibels.  These 
averages were obtained by estimating the threshold for 3000 
Hertz to be 55 decibels in the right ear and 50 decibels in 
the left ear; midpoint between thresholds obtained by the 
examiner at 2000 and 4000 Hertz levels.  Speech discrimination 
scores were 84 percent in the right ear and 80 percent in the 
left ear.

*	On February 1997 audiological evaluation, the estimated 
average puretone threshold was 60 decibels for the right ear 
and 58 decibels for the left ear.  Speech discrimination 
scores were 80 percent for each ear.

*	On March 2000 audiological evaluation, the estimated average 
puretone threshold for each ear was 63 decibels.  Speech 
discrimination scores were 80 percent for each ear.

[The consulting expert also offered opinions regarding the rating 
warranted by the estimates/extrapolations provided above.  
Notably, the opinions are based on current rating criteria (which 
may not be applied prior to their effective dates).]

Based on the foregoing information, and with consideration of the 
benefit of doubt doctrine, the Board finds that the preponderance 
of the evidence shows that the Veteran's bilateral hearing loss 
warrants a 20 percent rating prior to February 6, 1997, and a 40 
percent rating from that date.

Prior to February 6, 1997, the only audiometry of record is the 
March 1978 audiological evaluation.  Under the criteria in effect 
at that time, and based upon the extrapolations/estimations made 
by the VHA medical expert, the Veteran's hearing acuity 
constituted Level C hearing in each ear.  38 C.F.R. § 4.85, Table 
IV (1978).  Under 38 C.F.R. § 4.85, Table V (1978), these levels 
of hearing warrant a 20 percent rating under Code 6292.

From February 6, 1997 through May 30, 2002, the record includes 
audiometric reports from February 6, 1997 and March 2000.  
Although the Rating Schedule pertaining to the evaluation of 
hearing impairment was revised effective from September 22, 1978, 
December 18, 1987, and June 10, 1999, a review of the revised 
criteria shows that it is to the Veteran's advantage to continue 
evaluating his bilateral hearing loss disability under the 
criteria in effect prior to September 22, 1978.  Under 38 C.F.R. 
§ 4.85, Table IV (1978), the average puretone thresholds and 
speech discrimination scores of the February 1997 and March 2000 
audiological evaluations, as extrapolated/estimated by the VHA 
medical expert, correspond to Level D hearing in each ear.  Under 
38 C.F.R. § 4.85, Table V (1978), such hearing acuity warrants a 
40 percent rating under Code 6288.

There is no competent (medical) evidence in the record to show 
that the Veteran's hearing impairment warrants a rating in excess 
of those assessed herein.  As noted, the evaluation of hearing 
loss disability involves the mechanical application of the rating 
schedule, which here (with the assistance of extrapolations 
provided by a VHA expert) results in a 20 percent rating prior to 
February 6, 1997, and a 40 percent rating from that date.  See 
Lendenmann, supra.

The Board has also considered whether referral for extraschedular 
consideration is suggested by the record.  The manifestations of 
the Veteran's hearing loss and associated impairment (e.g., the 
degree of hearing acuity shown, and difficulty understanding 
speech in the presence of background noise and poor social 
interaction), are wholly encompassed by the schedular criteria, 
and those criteria are not shown to be inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  

Finally, as the Veteran has not alleged, nor is there anything in 
the record to indicate, that he is unemployed because of his 
bilateral hearing loss disability, the matter of entitlement to a 
total disability individual unemployability rating is not raised 
by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).







ORDER

Subject to the regulations governing payment of monetary awards, 
a 20 percent rating is granted for the Veteran's bilateral 
hearing loss for the period from July 26, 1977 through February 
5, 1997, and a 40 percent rating is granted for such disability 
for the period from February 6, 1997 through May 30, 2002.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


